Citation Nr: 0818138	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-31 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right hip condition, to include as secondary to right knee 
replacement as secondary to service-connected status post 
right total knee arthroplasty with saphenous 
neuritis/infrapatellar neuritis and limitation of motion.

2.  Entitlement to service connection for a right hip 
condition, to include as secondary to right knee replacement 
as secondary to service-connected status post right total 
knee arthroplasty, right knee with saphenous 
neuritis/infrapatellar neuritis and limitation of motion 
(right hip condition).

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
failed back syndrome, to include as secondary to right knee 
replacement as secondary to service-connected status post 
right total knee arthroplasty with saphenous 
neuritis/infrapatellar neuritis and limitation of motion.

4.  Entitlement to service connection for failed back 
syndrome, to include as secondary to right knee replacement 
as secondary to service-connected status post right total 
knee arthroplasty with saphenous neuritis/infrapatellar 
neuritis and limitation of motion (failed back syndrome).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In December 1997, the veteran filed a notice of disagreement 
with respect to an October 1997 rating decision regarding the 
issue of entitlement to service connection for hypertension.  
The RO issued a SOC regarding the issue of entitlement to 
service connection for hypertension in February 1998.  In 
April 1998, the veteran testified during a hearing before a 
hearing officer at the RO; a transcript of that hearing is of 
record.  Because the veteran's contentions offered during his 
April 1998 hearing were later reduced to writing and 
incorporated into the record in the form of a written 
transcript, the transcript of that hearing has been accepted 
as his substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 
355 (1993).

The issues of entitlement to service connection for a right 
hip condition, failed back syndrome, and hypertension as well 
as the issue of entitlement to a total disability rating 
based on individual unemployability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied 
service connection for a right hip condition and failed back 
syndrome.   The veteran was notified of the decision and of 
his appellate rights in September 1994, but did not file an 
appeal.

2.  The evidence received subsequent to the September 2004 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for a right hip condition and failed back 
syndrome.


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision denying service 
connection for a right hip condition and failed back 
syndrome, to include as secondary to the service-connected 
right knee condition, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2007).

2.  The evidence received since the September 1994 RO rating 
decision is new and material, and the claims of entitlement 
to service connection for a right hip condition and failed 
back syndrome, to include as secondary to the service-
connected right knee condition, are reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1994 rating decision, the RO denied service 
connection for right hip condition and failed back syndrome 
on the basis that the conditions were not shown in service or 
within a year of discharge and there was no evidence that the 
conditions were proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  The 
veteran was notified of the decision and of his appellate 
rights in September 1994.

At the time of the September 1994 rating decision the 
veteran's service medical records, VA Compensation and 
Pension (C&P) examination reports dated in November 1962 and 
March 1994, private treatment records of Dr. B.B.P. dated 
January 1991 to February 1994, and VA treatment records dated 
September 1990 to January 1993 were of record.

The veteran did not file an appeal and the rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that while the RO may have determined that 
new and material evidence was presented, and reopened the 
claim on that basis, that determination is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the September 1994 rating decision, VA 
treatment records dated January 1993 to July 2005, VA C&P 
examination reports dated in June 1994, June 2001, January 
2003, May 2004, and March 2005, and private treatment records 
and statements of Dr. B.B.P. dated in December 2002 to 
February 2005 were associated with the claims folder.  A 
statement of Dr. B.B.P. dated in November 2004 is both new 
and material regarding both the veteran's claim of 
entitlement to service connection for a right hip condition 
and failed back syndrome.  The statement is new in that it 
did not exist at the time of the previous final denial and it 
is material in that Dr. B.B.P. renders the opinion that the 
veteran's hip and back conditions "can be 
directly/indirectly related to his original right knee 
injury, since he has had to adjust and compensate for his 
inability to use the strength in his legs to offset stress 
placed on lower and upper body functions over a long period 
of time."  In light of the basis for the RO's September 1994 
determination, this evidence raises a reasonable possibility 
of substantiating the claims.  Thus, the evidence is "new 
and material" under the provisions of 38 C.F.R. § 3.156(a), 
and the claims are reopened.

As the claims for service connection have been reopened the 
Board will not discuss whether proper notice regarding 
reopening was issued.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a right hip 
condition, to include as secondary to service-connected right 
knee condition, the application to reopen that claim is 
granted.

New and material evidence having been received to reopen a 
claim of entitlement to service connection for failed back 
syndrome, to include as secondary to service-connected right 
knee condition, the application to reopen that claim is 
granted.


REMAND

The veteran's service medical records reveal that he was 
treated for a back sprain in February 1960 and for a fall 
resulting in back pain in January 1962.  Upon examination at 
separation from active duty, in September 1962, the veteran's 
spine and musculoskeletal system were noted to be normal.

The veteran was afforded VA C&P examinations regarding his 
back condition in April 1992, March 1994, June 1994, June 
2001, May 2004, and March 2005.  The veteran reported that he 
had back pain and examiners have diagnosed the veteran with 
traumatic arthritis of the lumbar spine, failed back 
syndrome, status post lumbosacral spine surgery with 
residuals, and generalized degenerative disc disease, lumbar, 
and osteoarthritis posterior facets L4-L5 and S1, 
respectively.  The examiners, however, did not render an 
opinion on whether the veteran's current back condition is 
related to the veteran's in service back injuries.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
Therefore, the claim of entitlement to service connection for 
failed back syndrome as secondary to service-connected right 
knee condition must be remanded for the veteran to be 
afforded another VA C&P examination.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any right hip 
condition.  As stated above, upon examination at separation 
from active duty, in September 1962, the veteran's 
musculoskeletal system was noted to be normal.

In a VA radiology note, dated in October 1992, sclerosis 
along the inferior aspect of the right acetabulum was noted.  
The physician indicated that it may be due to early arthritic 
disease.  The x-ray also revealed bony density lateral to the 
lateral lip of the acetabulum on the right.  It was noted 
that this was a newly developed abnormality.

In a statement by the veteran's private physician, Dr. 
B.B.P., dated in February 1994, the veteran was reported as 
having right hip pain due to a fall he suffered three to four 
years prior when his right knee collapsed.

In March 1994, the veteran was afforded a VA C&P joints 
examination.  The veteran reported having bad leg pain on the 
right with numbness from the hip and down the back of his 
leg.  He indicated that he fell three to four years earlier, 
hurting his right hip, when his right knee locked up.  The 
veteran reported that he was receiving workers' compensation 
for a back injury.  Upon x-ray, the veteran's hip was noted 
to have no soft tissue or bony abnormality other than 
evidence of a lucent line and a small fragment of bone 
lateral to that, which could be an old chip fracture of the 
acetabulum.  The examiner rendered the opinion that the 
symptoms of traumatic arthritis of the right hip and history 
suggest that the right hip is at least partially related to 
the right service-connected knee condition.

In June 1994, the veteran was afforded a VA C&P hip 
examination.  The veteran reported that he has hip pain and 
that when the hip was moved around he could detect a click.  
Upon examination, the veteran's hip had completely normal 
range of motion.  The hips showed, at the posterior 
acetabular rim, failure of complete union of the marginal rim 
to the remainder of the acetabulum.  This was noted to be 
symmetrical between the right and left hips.  The examiner 
indicated that this represents a developmental situation 
rather than a traumatic situation.  The examiner rendered the 
opinion that he could not objectively arrive at any service 
connected situation involving the right hip.

In a separate opinion based upon reviewing the records of the 
June 1994 VA C&P hip examination, another physician stated 
that the veteran's hip x-ray revealed an anatomic variant 
that is acetabuli, which is not significant.  The examiner 
indicated that the veteran's right hip showed minimal 
osteoarthritic change upon x-ray, but, was otherwise normal.  
The examiner rendered the opinion that the veteran's right 
hip situation has nothing to do with his right knee disorder.

In a statement, dated in November 2004, the veteran's private 
physician, Dr. B.B.P., rendered the opinion that the 
veteran's right hip disorder was either directly or 
indirectly related to the veteran's service-connected right 
knee disorder due to the additional stress the right knee 
disorder placed upon the right hip.

In March 2005, the veteran was afforded a VA C&P examination.  
The veteran reported that he has pain in his right buttock.  
X-rays revealed narrowing of articular cartilage in the hips 
and some ossification in the inferior acetabulum labrum on 
both sides.  The examiner found no evidence of arthritic 
change in either hip.  The examiner rendered the opinion that 
he could not find any objective evidence of disease in the 
veteran's right hip.  However, the examiner did not comment 
upon the prior VA C&P examination findings or the findings of 
the veteran's private physician, Dr. B.B.P., which identify a 
right hip condition and attribute this condition to the 
veteran's service connected right knee disability.

Therefore, the claim of entitlement to service connection for 
a right hip condition must be remanded for the veteran to be 
afforded another VA C&P examination.

The veteran seeks entitlement to service connection for 
hypertension.  A review of the veteran's service medical 
records does not reveal any complaint, diagnosis, or 
treatment for hypertension.  Upon examination at entrance to 
active duty in October 1959, the veteran's vascular system 
was noted as normal and the veteran's blood pressure was 
reported as 140/70.  Upon examination at separation from 
active duty, in September 1962, the veteran's vascular system 
was noted as normal and the veteran's blood pressure was 
reported as 126/70.

In November 1962, the veteran was afforded a VA C&P 
examination.  The veteran did not report a history of or 
being on medication for high blood pressure or hypertension 
at that examination and the veteran's blood pressure was 
noted as 120/80 at rest, 140/90 sitting after exercise, and 
120/80 two minutes after exercise.

In a VA treatment note, dated in September 1990, the veteran 
was diagnosed with chronic low blood pressure.  In a VA 
treatment note, dated in October 1991, the veteran was 
diagnosed with hypertension.  The veteran reports that he has 
been treated at the hypertension clinic at the VA medical 
center in Jackson, Mississippi, since 1993.

The veteran reported, in his statements and his testimony 
before the hearing officer in April 1998 that he was found to 
have high blood pressure in service and was given medication 
for the condition, which he has taken since service.  In a 
letter dated in March 1998, Dr. B.P., a private physician, 
diagnosed the veteran with hypertension.  The veteran 
reported to Dr. B.P. that he had been suffering from 
hypertension since service.

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his hypertension.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The medical evidence of record reveals that the veteran has a 
diagnosis of hypertension.  The veteran has reported that he 
was prescribed medications for his hypertension during 
service and has taken medication for the condition since 
service.  The veteran's private physician, Dr. B.P., provides 
an indication that the veteran's current hypertension may be 
associated with service.  Accordingly, the claim must be 
remanded for the veteran to be provided with an examination 
regarding his hypertension.

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted heightening the 
VA's duties to notify and assist the veteran.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a).  A review of the claims folder reveals 
that the veteran has not been provided with appropriate 
notice in regard to his claim of entitlement to service 
connection for hypertension.  Accordingly, the case must be 
remanded so that the veteran can be provided appropriate 
notice.

The veteran also seeks entitlement to a total disability 
rating based on individual unemployability.  The Board finds 
that the issue of entitlement to a total disability rating 
based on individual unemployability is inextricably 
intertwined with that of entitlement to service connection 
for a right hip condition and failed back syndrome.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to a total disability rating based 
on individual unemployability until the issues of entitlement 
to service connection for a right hip condition and failed 
back syndrome are adjudicated.  Id.

The veteran receives ongoing medical treatment at the VA 
Medical Center in Jackson, Mississippi.  A review of the 
claims folder reveals that no VA treatment records have been 
associated with the claims folder since July 2005.  The Board 
notes that VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the AMC 
should attempt to obtain VA clinical records pertaining to 
the veteran's treatment that are dated since July 2005.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice in 
compliance with the VCAA regarding the 
veteran's claim of entitlement to service 
connection for hypertension.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2. Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the VA 
Medical Center in Jackson, Mississippi, 
dated since July 2005.  

3.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hip condition found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner must 
render an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
right hip condition is etiologically 
related to or had its onset during 
service.  The examiner must render an 
opinion whether any hip disability found 
is at least as likely as not (50 percent 
or greater possibility) proximately due 
to or permanently aggravated by the 
veteran's service-connected knee 
disability.  If no hip disability is 
found, the examiner should fully explain 
why and address the findings of the prior 
VA examination reports, specifically the 
March 1994 VA examination, and the 
November 2004 opinion of Dr. B.B.P.  The 
rationale for all opinions expressed 
should be provided in a report.  

4.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any back condition found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner must 
render an opinion whether any back 
condition found is at least as likely as 
not (50 percent or greater possibility) 
proximately due to or permanently 
aggravated by the veteran's service-
connected knee disability.  The examiner 
must also render an opinion as to whether 
it is at least as likely as not that the 
veteran's back condition is etiologically 
related to or had its onset during 
service, and particularly, to the 
veteran's treatment for a back sprain in 
February 1960 and for a fall resulting in 
back pain in January 1962.  The rationale 
for all opinions expressed should be 
provided in a report.  

5.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hypertension found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
veteran's hypertension is etiologically 
related to or had its onset during 
service.  The rationale for all opinions 
expressed should be provided in a report.  

6.  After completion of the above and any 
additional development deemed necessary, 
adjudicate the issues on appeal, 
including the issue of entitlement to a 
grant of TDIU.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


